Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The claim set filed with AFCP is OK TO ENTER.
Authorization for this examiner’s amendment was given in an interview with Daniel Hoovler on 31 May 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 5 line 2, “a passenger” was replaced by --the--
In claim 5 line 3, “plurality of airborne materials” was replaced by --first and second chemicals--
In claim 9 line 2, “of the” was replaced by --of--
In claim 14 line 9, “in the” was replaced by --in one or more of the--
In claim 16 line 3, “a passenger” was replaced by --the--
In claim 21 lines 4-5, “a user-defined detection level” was replaced by --one of the first and second user-defined detection levels--
In claim 26 line 2, “a passenger” was replaced by --the--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations in the independent claims about “the controller or method steps of controlling a position of one or more windows of the vehicle based on the detection of the first chemical and activating an air filtration system of the vehicle based on the detection of the second chemical” are novel and cannot be met without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762